 1   WO
 2                                  NOT FOR PUBLICATION
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Amerifresh Incorporated,                        No. CV-19-01331-PHX-DJH
10                Plaintiff,                         ORDER
11   v.
12   So Ono Food Products LLC, et al.,
13                Defendants.
14
15         This matter is before the Court on Plaintiff’s Motion to Enter Default Judgment
16   (Doc. 19). Plaintiff requests the Court enter default judgment pursuant to Rule 55 of the
17   Federal Rules of Civil Procedure as to four of the six Defendants.
18   I.    Background
19         This case arises from Defendants’ failure to pay outstanding invoices totaling
20   $23,265.00 related to a series of transactions in which Plaintiff sold and shipped
21   perishable food to the Defendants over a two-month period. (Doc. 1 ¶16). Plaintiff
22   Amerifresh, Inc. is a Delaware corporation with its principal place of business in
23   Scottsdale, Arizona (“Plaintiff” or “Amerifresh”).
24         Plaintiff filed its original Complaint (Doc. 1) on February 26, 2019 against So Ono
25   Food Products LLC, (“So Ono Food”); Mibo Fresh Foods LLC, (“Mibo Foods”); Fresh
26   Foods Hawaii Inc. (“Fresh Foods”) (collectively as “Corporate Defendants”); Uzor U.
27   Nwoko, an officer, director, shareholder, member, manager or insider of So Ono Food,
28   Mibo Foods, and Fresh Foods (“Mr. Nwoko”); Paul A. Janiak, an officer, director,
 1   shareholder or insider of Mibo Foods (“Mr. Janiak”); and Richard C. Wheeler, an officer,
 2   director, shareholder or insider of So Ono Food (“Mr. Wheeler”) (Mr. Nwoko, Janiak,
 3   and Wheeler collectively as “Individual Defendants”).
 4         Plaintiff asserts that Defendants violated the Perishable Agricultural Commodities
 5   Act of 1930 (“PACA”), 7 U.S.C. §499a, because Defendants did not pay for the produce
 6   delivered to them. Plaintiff seeks enforcement of the trust provisions under PACA (Doc.
 7   1 at 5-7) and alleges breach of contract against the Corporate Defendants (Doc. 1 at 4-5);
 8   unjust enrichment against all Defendants (Doc. 1 at 7-8); conversion against all
 9   Defendants (Doc. 1 at 8); and breach of fiduciary duty against Mr. Nwoko, Janiak and
10   Wheeler. (Doc. 1 at 8-9).
11         Despite being properly served with the Complaint, court summons, and all other
12   related court pleadings, no Defendant has responded or otherwise appeared. Plaintiff filed
13   an application for entry of default pursuant to Fed. R. Civ. P. 55(a). The Clerk entered
14   default as to Defendants So Ono Food, Mibo Foods, Mr. Janiak, and Mr. Nwoko
15   (“Defaulting Defendants”)1 on April 18, 2019 under Fed. R. Civ. P. 55(a)(1). (Doc. 18).
16         Plaintiff now moves the Court to enter default judgment pursuant to Fed. R. Civ.
17   P. 55(b)(2) against the Defaulting Defendants for the following amounts: (1) the sum
18   certain in the cumulative amount of $23,265.00 for produce sold and delivered to
19   Defendants which was not paid for (Doc. 19-1 ¶10); (2) pre-judgment finance charges per
20   a written agreement with Defendants in the amount of $2,403.18 calculated at the rate of
21   1.5% per month (or 18% per annum) on unpaid principal sums from the date on which
22   each payment obligation first became due through April 25, 2019 (Id. ¶17); (3) attorneys’
23   fees and costs totaling $11,757.50 (Doc. 19-1 ¶14); and (4) Post-judgment interest at the
24   rate of 18% per annum.
25   II.   Motion for Default Judgment Legal Standard
26         Federal Rule of Civil Procedure 55(a) outlines two stages in a default proceeding –
27
     1
      Amerifresh has apparently been unable to serve Defendants Fresh Foods and Wheeler.
28   (Doc. 21 ¶7). The Court will not address default judgement as it pertains to Defendants
     Fresh Foods and Wheeler.

                                               -2-
 1   entry of default and entry of default judgment. Entry of default by the clerk of the court is
 2   a prerequisite to judgment being entered by the court. Rule 55(a) mandates entry of
 3   default by the clerk “when a party against whom a judgment for affirmative relief is
 4   sought has failed to plead or otherwise defend . . . .” Further, the clerk may enter default
 5   “if the plaintiff’s claim is for a sum certain or a sum that can be made certain by
 6   computation” on the plaintiff’s request with an “affidavit showing the amount and costs
 7   against a defendant who has defaulted for not appearing and who is neither a minor nor
 8   an incompetent person.” Fed. R. Civ. P. 55(b)(1). Once default is entered, the “well-
 9   pleaded factual allegations in the complaint are taken as true, except for those relating to
10   the amount of damages.” HTS, Inc. v. Boley, 954 F. Supp. 2d 927, 947 (D. Ariz. 2013).
11   III.   Analysis
12          Defendants have failed to file a timely response to any court pleading and have
13   failed to “otherwise defend” themselves against the allegations. They have taken no
14   affirmative step, nor has any Defendant signaled to the Court or to Plaintiffs that it
15   intends to defend the case. In addition, each Defendant has received proper notice.
16   Further, the record indicates a sum certain can be readily ascertained from the invoices
17   sent to Defendants and affidavits provided by Amerifresh and there is no need to further
18   compute damages. There is also no reason to believe that any of the Individual
19   Defendants are minors or incompetent persons.
20          Though default judgments are generally disfavored, a court may enter judgment if
21   the factors articulated in the Ninth Circuit case Eitel v. McCool weigh in favor of entering
22   judgment. 782 F.2d 1470, 1472 (9th Cir. 1986). Those factors include: (1) the possibility
23   of prejudice to the plaintiff; (2) the merits of plaintiff’s substantive claim; (3) the
24   sufficiency of the complaint; (4) the sum of money at stake in the action; (5) the
25   possibility of a dispute concerning material facts; (6) whether the default was due to
26   excusable neglect; and (7) the strong policy underlying the Federal Rules of Civil
27   Procedure favoring decisions on the merits. Id. at 1471–72.
28


                                                 -3-
 1         A.     First, Fourth, Sixth, and Seventh Factors Favor Default Judgment
 2         The Eitel factors favor judgment in this case. The first, fourth, sixth, and seventh
 3   Eitel factors favor entering default judgment. The first Eitel factor considers whether
 4   Amerifresh will suffer prejudice and go without other recourse of recovery if default
 5   judgment is not entered. HTS, 954 F. Supp. 2d at 940. The Corporate and Individual
 6   Defendants have failed to appear or defend themselves against the allegations. Without
 7   granting Plaintiff’s Motion for Default Judgment, there is no doubt that Amerifresh will
 8   suffer prejudice and go without any recourse for recovery for services rendered. This
 9   factor weighs in favor of entering judgment.
10         The fourth Eitel factor balances the amount of money at stake with the seriousness
11   of the defendants’ conduct. Id. at 941. Here, Amerifresh seeks to recover the unpaid
12   amount for produce it delivered to Defendants, plus a pre- and post-judgment finance
13   charge, its attorney’s fees and court fees. Amerifresh also seeks enforcement of PACA,
14   specifically the trust provisions. Considering the seriousness of the allegations, the
15   amount requested is not excessive and would put Amerifresh back in the position it
16   would have been without the violations by Defendants. Further, the amounts are based on
17   the terms of the written agreement between the parties. This factor weighs in favor of
18   entering judgment.
19         The sixth Eitel factor considers whether default was a result of excusable neglect.
20   Eitel, 782 F.2d at 1472. Excusable neglect is unlikely because defaulting Defendants
21   were properly served with a Summons and Complaint. The record reflects that all
22   Defendants have been served by mail, at their place of business, with all documents
23   related to this pending litigation. (Docs. 11, 12, 13, 14). No Defendant has appeared or
24   responded to any court pleadings, and therefore they waived the opportunity to argue
25   excusable neglect. This factor weighs in favor of entering default judgment.
26         Under the seventh Eitel factor, a court must also consider the policy considerations
27   of the rule that, “whenever possible, cases should be tried on the merits.” Id. The
28   preference for resolving cases on the merits, however, is not absolute. PepsiCo, Inc. v.


                                                -4-
 1   California Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002). Moreover, when a
 2   defendant fails to “answer [the] Complaint, [a] decision on the merits [is] impractical, if
 3   not impossible.” Id. Here, Defendants have failed to respond and a decision on the merits
 4   is impossible. This factor weighs in favor of entering judgment.
 5          B.     Second and Third Factors Favor Default Judgment
 6          The second and third Eitel factors consider the merits of the plaintiff’s claims and
 7   the sufficiency of the complaint. Eitel at 1471. Moreover, if a district court has serious
 8   reservations about the merits of Plaintiff’s substantive claim based upon the pleadings,
 9   the court can refuse entry of judgment. Id. at 1472.
10          Here, Plaintiff contends that Defendants violated various provisions of PACA. To
11   prevail on its PACA claim under 7 U.S.C. §499a, Amerifresh must prove the following:
12   (1) the commodities sold constitute “perishable agricultural commodities” as provided in
13   7 U.S.C. §499a(b)(4); (2) the purchaser of the perishable agricultural commodities was a
14   commission merchant,2 dealer3 or broker4 as provided in 7 U.S.C. §499a(b)(5)-(7); (3) the
15
     2
        The term “commission merchant” means any person (including partnerships,
16   corporations, and associations) engaged in the business of receiving in interstate or
     foreign commerce any perishable agricultural commodity for sale, on commission, or for
17   or on behalf of another.
18   3
       The term “dealer” means any person engaged in the business of buying or selling in
     wholesale or jobbing quantities, as defined by the Secretary, any perishable agricultural
19   commodity in interstate or foreign commerce, except that (A) no producer shall be
     considered as a “dealer” in respect to sales of any such commodity of his own raising; (B)
20   no person buying any such commodity solely for sale at retail shall be considered as a
     “dealer” until the invoice cost of his purchases of perishable agricultural commodities in
21   any calendar year are in excess of $230,000; and (C) no person buying any commodity
     other than potatoes for canning and/or processing within the State where grown shall be
22   considered a “dealer” whether or not the canned or processed product is to be shipped in
     interstate or foreign commerce, unless such product is frozen or packed in ice, or consists
23   of cherries in brine, within the meaning of paragraph (4) of this section. Any person not
     considered as a “dealer” under clauses (A), (B), and (C) may elect to secure a license
24   under the provisions of section 499c of this title, and in such case and while the license is
     in effect such person shall be considered as a “dealer.”
25
     4
      The term “broker” means any person engaged in the business of negotiating sales and
26   purchases of any perishable agricultural commodity in interstate or foreign commerce for
     or on behalf of the vendor or the purchaser, respectively, except that no person shall be
27   deemed to be a “broker” if such person is an independent agent negotiating sales for and
     on behalf of the vendor and if the only sales of such commodities negotiated by such
28   person are sales of frozen fruits and vegetables having an invoice value not in excess of
     $230,000 in any calendar year.

                                                 -5-
 1   transactions occurred in contemplation of interstate or foreign commerce; (4) the buyer
 2   “fail[ed] or refuse[d] [to] truly and correctly … account and make full payment promptly
 3   in respect of any transaction in any such commodity to the person with whom such
 4   transaction is had” as provided in 7 U.S.C. § 499b(4); (5) the seller has not received full
 5   payment on the transaction (Id.); and (6) the seller preserved its trust rights by including
 6   statutory language referencing the trust on their invoices. 7 U.S.C. § 499e(c)(2) and (3).
 7          The term perishable agricultural commodity means “fresh fruits and fresh
 8   vegetables of every kind and character. Id. at § 499a(4)(A). The commodities here – the
 9   carrots, kale, spinach and different types of lettuce – are fresh vegetables as defined in the
10   statute (Doc. 19-2 at 10-16) and therefore fall into the category of perishable agricultural
11   commodities. The Defaulting Defendants in this case likely qualify under any one of the
12   definitions of a commission merchant, dealer or broker. The record establishes that
13   Amerifresh “[E]ngaged in the business of buying or selling in wholesale or jobbing
14   quantities” to both the Individual and Corporate Defendants. Further, the Corporate
15   Defendants Mibo Foods and So Ono Foods held valid PACA licenses during all relevant
16   times. (Doc. 19-1 at 3). Plaintiff sold and shipped their commodities from Arizona to
17   Defendants’ businesses in Texas and Hawaii. Thus, there is no doubt that the transactions
18   occurred in contemplation of interstate commerce. As to (4) and (5), specifically whether
19   Amerifresh has received full payment, the buyers in the instant case are the Individual
20   and Corporate Defendants. Taking the facts as true, the record establishes that Defendants
21   failed to make full payment promptly for the commodities shipped to them by
22   Amerifresh. There is enough in the record to support Amerifresh’s claim that the
23   Defendants have yet to pay the full amount of the transaction.
24          There is also sufficient documentation in the record to support Amerifresh’s claim
25   that as the seller of the commodities, it preserved its trust rights by including the requisite
26   statutory trust language on the invoices provided to Defendants when it sold and shipped
27   the items. Amerifresh has provided copies of invoices and supporting affidavits to show
28   that it did print the statutory language on the invoices (Doc. 19-2 at 10-16) to Defendants


                                                  -6-
 1   and thus, taking the facts as true, have preserved its trust rights under PACA. Taking the
 2   allegations as true, Amerifresh has sufficiently pled that it sent perishable commodities to
 3   the Defaulting Defendants, and the Defaulting Defendants have not paid the full amount
 4   owed to Amerifresh in violation of PACA. These factors support entering default
 5   judgment in this case.
 6          C.     Fifth Factor Weighs Neither for or Against Judgment
 7          The fifth factor considers the likelihood of a dispute to the material facts of the
 8   case. Eitel, 782 F.2d at 1471-72. But where a party fails to respond, that party does not
 9   have an opportunity to dispute the material facts of the case. HTS, 954 F. Supp. at 941.
10   The court therefore cannot adequately weigh this factor and it weighs neither for or
11   against entry of judgment. Id. Here, because Defendants have not responded, they have
12   not disputed any material facts of the case. Thus, this factor is neutral.
13   IV.    Conclusion
14          The Defaulting Defendants were properly served in this case but have failed to
15   appear, plead, or otherwise defend themselves in this action. Further, the Clerk of the
16   Court has entered default. Six of the seven Eitel factors weigh in favor of entering default
17   judgement. Having filed a proper motion in accordance with Federal Rule of Civil
18   Procedure 55 (a) and (b), the Court must enter default judgement in favor of Amerifresh,
19   Inc. against the Defaulting Defendants. Accordingly,
20          IT IS ORDERED that Plaintiff’s Motion for Default Judgement (Doc. 19) in the
21   cumulative amount of $23,265.00 as to Defendants So Ono Food, Mibo Foods, Mr.
22   Janiak, and Mr. Nwoko is GRANTED. However, judgment pursuant to Fed.R.Civ.Pro.
23   54 will not be entered at this time, because two Defendants remain in this action.
24   …
25   …
26   …
27   …
28   …


                                                  -7-
 1          IT IS FURTHER ORDERED that Plaintiff shall submit a status report to the
 2   Court no later than August 9, 2019, regarding Defendants Fresh Foods Hawaii Inc. and
 3   Mr. Wheeler. Alternatively, Plaintiff is free to voluntarily dismiss those Defendants by
 4   that date.
 5          Dated this 2nd day of August, 2019.
 6
 7
 8                                                Honorable Diane J. Humetewa
 9                                                United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -8-
